APPLICATION FOR REHEARING
No. 377.
BY THE COURT:
The above entitled cause is now being determined on appellant’s application for rehearing.
We have carefully examined the application and find nothing not considered before the release of the original opinion.
We can well understand the disappointment of counsel for appellant in our failure to determine that the evidence established a partnership.
We repeat what we stated in the original opinion that the testimony of plaintiff and his witnesses, standing alone, would abundantly support his claim of partnership. However, the testimany opposed adequately meets the inferences arising and left our minds in that uncertainty where we were unable to say that plaintiff had established by a preponderance of the evidence the fact of partnership.
The Master Commissioner had so found and his report was sustained by the trial court.
The three members of this court having unanimously arrived at the same conclusion, we have five minds agreeing that the evidence does not preponderate in favor of the plaintiff.
The application for rehearing will be denied.
HORNBECK, PJ., GEIGER & BARNES, JJ., concur.